Citation Nr: 0017029	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for fungal infections of 
the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
February 1982 to May 1986.

In July 1986, the veteran filed a claim at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, for service connection for athlete's foot.  The RO 
scheduled him for a VA medical examination in December 1996 
in connection with his claim, but he failed to report for the 
evaluation, so the RO treated the claim as abandoned.

The veteran submitted another claim to the RO in Washington, 
D.C., in February 1992, for "fungus infections" of his 
hands and feet.  After considering the results of a June 1992 
VA medical examination, the RO denied his claim in June 1993 
and notified him of the decision on July 21, 1993.  He 
submitted a notice of disagreement (NOD) contesting the 
decision, which the RO received on July 22, 1994.  The 
postmark date, indicating the date the NOD was mailed, 
was not of record.  The RO subsequently sent the veteran a 
letter in July 1995 indicating that he needed to submit new 
and material evidence to reopen his claim because he had not 
timely appeal the RO's earlier decision.  See 38 C.F.R. 
§ 3.156 (1999).  He submitted additional evidence, which the 
RO considered and determined in December 1995 was not new and 
material to his case, so the claim was not reopened.  He 
appealed.

In March 2000, during the pendency of the appeal, the RO 
considered additional evidence and continued to deny the 
claim.  The RO adjudicated the claim on two separate bases:  
1) whether new and material evidence had been submitted to 
reopen the claim for fungus of the hands and 2) entitlement 
to service connection for tinea pedis (fungus of the feet).  
The RO notified the veteran of this in a supplemental 
statement of the case (SSOC).  However, as noted above, when 
the veteran filed his NOD in July 1994, the postmark was not 
made a part of the record.  

In such an instance, it must be presumed that he mailed his 
NOD 5 days prior to the date it was received at the RO.  
38 C.F.R. §§ 20.305, 20.306.  Consequently, his July 1994 NOD 
must be considered timely (within a year of the July 1993 
notice).  38 C.F.R. § 20.302 (1999).  The result is that the 
question of whether the claim denied in June 1993 should be 
reopened need not be addressed.  It has been continuously 
open.


FINDING OF FACT

No competent medical evidence has been submitted to show that 
any fungal infection currently involving the veteran's hands 
or feet is related to his service in the military.


CONCLUSION OF LAW

The claim for service connection for a fungal infection of 
the hands or feet is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as 

chronic in service, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The preliminary determination that must be made in a case, as 
here, involving a claim for VA compensation benefits is 
whether each claim is "well grounded," meaning at least 
"plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a).  If the veteran has 
not satisfied this threshold evidentiary burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, there 
is no duty to assist him in developing the evidence pertinent 
to his claim, and it must be denied.  See Morton v. West, 
12 Vet. App. 477, 485-86 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim for 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps, 126 F.3d at 1468.  Such a claim need 
not be conclusive-but only possible-to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless they are inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  

Grottveit v. Brown, 5 Vet. App. 91 (1993).  A claimant cannot 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

In this case, the veteran's service medical records (SMRs) 
show that he received treatment while on active duty, in 
March 1986, for peeling of the skin on the distal ends of the 
fingers of both hands.  He indicated that his fingers had 
been in some grease.  He had blisters on his fingers, which 
the examiner indicated were resolving.  The examiner also 
indicated that the etiology of the blisters was unknown, 
but that they probably were secondary to a chemical reaction.  
The SMRs do not show that the veteran experienced any further 
symptoms during service related to this, or that he requested 
or received any additional treatment.  He had no complaints 
of any fungal infection involving his feet at any time during 
service, and tinea pedis was not clinically diagnosed.  He 
was discharged from the military in May 1986.

The first clinical indication of a dermatological disorder of 
any sort after service is a report of a June 1992 VA medical 
examination, which shows that tinea pedis was diagnosed.  The 
veteran told the examiner that he had experienced fungal 
infections on his feet and hands prior to that evaluation and 
that he had treated them with medication (Mysolex and 
Lotrimin).  There have been several additional diagnoses and 
relevant clinical findings of note during the years since, 
including in December 1994 when the veteran told an examining 
VA physician that he had a 
12-year history of foot fungus.  The diagnoses were:  tinea 
pedis, onychomycosis (of the toenails), a wart, and skin tags 
(of the right axilla).  The veteran said his medication 
provided good temporary relief of his symptoms.  He has also 
continued to receive treatment for periodic flare ups of his 
tinea pedis and onychomycosis on more recent occasions, and 
while receiving treatment for these conditions in February 
1995, the examining physician observed that he also had 
minimal white scaling of the palmar creases on his hands.  

Based on the evidence described above, it appears that the 
veteran currently has difficulties with both his feet and 
hands, but more is required to well ground a claim.  There 
also must be medical evidence linking the current disability 
to his service in the military.  See Caluza, 7 Vet. App. at 
506; see also Lathan v. Brown, 7 Vet. App. 359 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Although some of the records of his treatment since service, 
beginning in 1992, contain a history of fungal infections 
dating back to service, as provided by the veteran, this 
evidence is not sufficient to well ground his claim.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  Also, it does not appear that the veteran or 
his representative have the medical expertise necessary to 
provide competent medical evidence linking any fungal 
infection to his service in the military, or particularly to 
the problem he had in March 1986.  See Espiritu, 2 Vet. App. 
at 494-95.  Similarly, although the veteran alleges that his 
roommate and first sergeant in service knew of his fungal 
infections while he was on active duty, even if true, 
as laypersons, they likewise are not in a position to 
medically link any current dermatological condition to 
problems experienced in service.  See King v. Brown, 
5 Vet. App. 19, 21 (1993).  The veteran does not claim, and 
the evidence does not otherwise suggest, that either his 
former roommate or his first sergeant have the medical 
expertise and/or training that is necessary to establish such 
a medical relationship.  Therefore, the Board finds that, 
even if statements were obtained from them, they could not 
make the claims well grounded.  Consequently, there is no 
obligation to advise the veteran to submit such evidence to 
complete his application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995), citing 38 U.S.C.A. § 5103(a).  
The Board emphasizes that more is required to well ground a 
claim than mere allegations alone; rather, there also must be 
medical evidence providing a nexus to service, as required by 
Caluza, and sufficient evidence in that regard has not been 
presented.  



ORDER

Service connection for a fungal infection of the hands or 
feet is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

